Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

DETAILED ACTION
Claim Status
Claims 1-20 are pending.  Claims 21-47 are canceled.  Claims 3-5, 7, 11-12, 14-17 and 20 are amended.  Claims 1-20 are under examination.
Information Disclosure Statement
The Information Disclosure Statements (IDS) filed on 11/2/2018, 4/19/2019 and  3/11/2020 consisting of 42 sheets are in compliance with 37 CFR 1.97.  Accordingly, examiner has considered the Information Disclosure Statements.
Priority
This application claims benefit as a 371 of PCT/US2017/030385 (filed 05/01/2017) which claims benefit of 62/330,819 (filed 05/02/2016).  The instant application has been granted the benefit date, 02 May 2016, from the application 62/330,819.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Low & Dubensky
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Low et al. (WO2014/100615) in view of Dubensky et al. (WO2005/009463) as evidenced by Rezvani et al. (Frontiers in Immunology. 17 November 2015.  6:578, pages 1-13).
Claim 1 is directed to a CAR natural killer (NK) cell-derived effector cell population comprising: a population of NK cells expressing a chimeric antigen receptor (CAR), the CAR comprising an extracellular domain which specifically binds a predetermined antigen, a transmembrane domain, and a cytoplasmic co-stimulatory signaling domain, wherein the nucleic acid of the NK cells have been modified by reaction with a nucleic acid targeting compound that reacts directly with the nucleic acid, wherein the NK cells are present in the population in a therapeutically effective amount for treatment of a malignancy that expresses the predetermined antigen.
Regarding Claim 1, Low discloses cytotoxic lymphocytes expressing chimeric antigen receptors (CAR) that target and bind small conjugate molecules and comprise ligand of a tumor cell receptor (Abstract; parag. 0007).  Low discloses the cytotoxic lymphocytes can be natural killer (NK) cells (parag. 0012; claim 12).  Low discloses a population of cytotoxic lymphocytes expressing a chimeric antigen receptor (CAR), the CAR comprising an extracellular domain which specifically binds a predetermined antigen, a transmembrane domain, and a cytoplasmic co-stimulatory signaling domain (activation of CAR-expressing T cells, Para. [00131]; CARs are composed of... a recognition region ... derived from a tumor-targeted antibody, is used to recognize and bind tumor-associated antigens, Para. [0002]; CARs may include ... a transmembrane domain, Para. [0083]; co-stimulation and activation signaling domains ... the constructs will generally encode a fusion protein that displays these two domains in the interior of the cell, Para. [0083]), wherein the NK cells are present in the population in a therapeutically effective amount for treatment of a malignancy that expresses the predetermined antigen (administering a therapeutically effective number of the transfected lymphocytes of (b) to a subject having cancer, Para. [0034]; CARs ... target a specific antigen of a selected tumor, Para. [0001]), but fails to explicitly disclose wherein the nucleic acid of the NK cells have been modified by reaction with a nucleic acid targeting compound that reacts directly with the nucleic acid of the NK cell. 
Dubensky teaches wherein the nucleic acid of cells have been modified by reaction with a nucleic acid targeting compound that reacts directly with the nucleic acid so that the cells are attenuated for proliferation (nucleic acid ... e.g., genomic nucleic acid is modified so that (it]. .. is attenuated for proliferation ... the nucleic acid has been modified by reaction with a nucleic acid targeted compound (alternatively termed a nucleic acid "targeting" compound) which reacts directly with the nucleic acid, Para. (0008]).  While the cell of Dubensky are microbial cells, the mechanism of action whereby β-alanine, N-(acridin-9-yl), 2-[bis(2-chloroethyl)amino]ethyl ester alkylates the genomic DNA of the microorganism after exposure to UVA radiation, would be identical in eukaryotic cells, since the cell type is not important to how the nucleic acid "targeting" compound functions on DNA.  Therefore, the ability of the nucleic acid targeting compounds taught by Dubensky et al. would predictably prevent eukaryotic cells from proliferating once treated with UVA radiation.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the CAR-NK cell-derived effector cell population of Low to include wherein the nucleic acid of cells have been modified by reaction with a nucleic acid targeting compound that reacts directly with the nucleic acid so that the cells are attenuated for proliferation as taught by Dubensky, because the attenuation of the
proliferation can provide beneficial control over the CAR NK-cells.   The attenuation of the proliferation can be controlled in a dose-dependent manner. This attenuates the ability of the cell to repair its nucleic acid that has been modified so that the modifications are more persistent. Such attenuation can limit their proliferation within the intended recipient and prevent onset of cytokine-release syndrome.
Regarding Claims 3-5, modified Low discloses the NK effector cell population of claim 1, but fails to explicitly disclose wherein the nucleic acid targeting compound is a nucleic acid alkylator. Dubensky teaches wherein a nucleic acid targeting compound is a nucleic acid alkylator (the nucleic acid target compound is an alkylator such as β-alanine, N-(acridin-9-yl), 2-[bis(2-chloroethyl)amino]ethyl ester, Para. (0008]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the CAR-NK cell population of Low to include wherein a nucleic acid targeting compound is a nucleic acid alkylator as taught by Dubensky, because an alkylator can modify nucleic acid via alkylation.
Regarding Claim 6, modified Low discloses the CAR-NK cell population of claim 2, but fails to explicitly disclose wherein the nucleic acid alkylator is a FRALE such as β-alanine, N-(acridin-9-yl), 2-[bis(2-chloroethyl)amino) ethyl ester.
Dubensky teaches wherein a nucleic acid alkylator is a FRALE such as B-alanine, N-(acridin-9-yl), 2-[bis(2-chloroethyl)amino) ethyl ester (the nucleic acid target compound is an alkylator such as β-alanine, N-(acridin-9-yl), 2-[bis(2-chloroethyl)amino]ethyl ester, Para. (0008]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the CAR-NK cell population of Low to include wherein a nucleic acid alkylator is a FRALE such as β-alanine, N-(acridin-9-yl), 2-[bis(2- chloroethyl) amino) ethyl ester as taught by Dubensky, because an alkylator like β-alanine, N-(acridin-9-yl), 2-[bis(2-chloroethyl)amino)ethyl ester can modify nucleic acid via alkylation.
Regarding Claim 7, modified Low discloses the CAR-NK claim 1, but fails to explicitly disclose wherein the nucleic acid targeting compound is activated by illumination. Dubensky teaches wherein a nucleic acid targeting compound is activated by illumination (the nucleic acid targeted compound ... is activated by UVA irradiation, Para. (0131]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the CAR-NK cell population of Low to include wherein a nucleic acid targeting compound is activated by illumination as taught by Dubensky, because some psoralen compounds are activated in this manner, and would allow the use of psoralen compounds as an alternative nucleic acid targeting compound.
Regarding Claim 8, modified Low discloses the CAR-NK cell population of claim 7, but fails to explicitly disclose wherein the nucleic acid targeting compound is a psoralen compound activated by UVA illumination. Dubensky teaches wherein a nucleic acid targeting compound is a psoralen compound activated by UVA illumination {the nucleic acid targeting compound activated by UVA irradiation is a psoralen, Para. (0111]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the CAR-NK cell population of Low to include wherein a nucleic acid targeting compound is a psoralen compound activated by UVA illumination as taught by Dubensky, because some psoralen compounds are activated in this manner, and would allow the use of psoralen compounds as an alternative nucleic acid targeting compound for more flexibility.
Regarding Claim 9, modified Low discloses the CAR-NK cell population of claim 8, but fails to explicitly disclose wherein the activated T cells comprise psoralen-induced interstrand crosslinks introduced between the strands of the genomic DNA double helix. Dubensky teaches wherein cells comprise psoralen-induced interstrand crosslinks introduced between the strands of the genomic DNA double helix {these compounds can react with the nucleic acid to form an interstrand crosslink, Para. (0152); nucleic acid of the microbe {e.g., genomic nucleic acid), Para. (0008]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the CAR-NK cell population of Low to include wherein cells comprise psoralen-induced interstrand crosslinks introduced between the strands of the genomic DNA double helix as taught by Dubensky, because crosslinking would modify nucleic acid to hinder DNA replication, resulting in attenuation.
Regarding Claim 10, modified Low discloses the CAR-NK cell population of claim 9, but fails to explicitly disclose wherein said interstrand crosslinks inhibit replication of the activated NK cells. Dubensky teaches wherein interstrand crosslinks inhibit replication of cells since ... these crosslinks cannot be repaired, the microbe is unable to replicate, Para. (0215]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the CAR-NK cell population of Low to include wherein interstrand crosslinks inhibit replication of cells as taught by Dubensky, because inhibiting replication is one way in which attenuation can result.
Regarding Claim 11, modified Low discloses the CAR-NK cell population of claim 1, but fails to explicitly disclose wherein the psoralen is 4'-(4-amino-2-oxa)butyl-4,5', 8 -trimethylpsoralen, 4’aminomethyl 4, 5', 8 trimethylpsoralen (AMT), 5-methoxy psoralen, trioxalen 4, 5', 8-trimethylpsoralen, or 8-methoxy psoralen. Dubensky teaches wherein a psoralen is 4'-(4-amino-2-oxa)butyl-4,5', 8-trimethylpsoralen, 4‘aminomethyl 4, 5', 8-trimethylpsoralen (AMT), 5-methoxy psoralen, trioxalen 4, 5' 8-trimethylpsoralen, or 8-methoxy psoralen (psoralen compound {e.g., 4'-{4-amino-2-oxa)butyl-4,5',8-trimethylpsoralen, also referred to herein as "S-59"), Para. (00081). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the CAR-NK cell population of Low to include wherein a psoralen is 4'-{4-amino-2-oxa)butyl-4,5', 8 -trimethylpsoralen, 4’-aminomethyl 4, 5', 8trimethylpsoralen (AMT), 5-methoxy psoralen, trioxalen 4, 5' 8-trimethylpsoralen, or 8- methoxy psoralen as taught by Dubensky, because such compounds are known to be able to induce crosslinking in nucleic acid under the right conditions.
Regarding Claim 12, modified Low discloses the CAR-NK cell population of claim 1, but fails to explicitly disclose wherein at least a portion of the activated T cells produce one or more cytokines. Dubensky teaches wherein at least a portion of immune effector cells produce one or more cytokines (are assessed by detection of cytokine release (e.g. IFN-γ), Para. (02871).  Additionally, Rezvani et al. (Frontiers in Immunology. 17 November 2015.  6:578, pages 1-13) teaches that NK cells expressing anti-CD19-BB-ζ secrete INF-γ when contacted with CD19-positive target cells (page 8, col.1, last paragraph).   It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the CAR-NK cell population of Low to include wherein at least a portion of NK cells produce one or more cytokines as taught by Dubensky as evidenced by Rezvani, because NK cells can be monitored by the cytokines they release, for example during activation.
Regarding Claim 13, modified Low discloses the CAR-NK effector cell population of claim 12, but fails to explicitly disclose wherein at least a portion of the activated NK cells produce one or more cytokines selected from the group consisting of IL-1 IL-2, IL-4, IFN-γ, IL-10 and GM-CSF.  Rezvani et al. (Frontiers in Immunology. 17 November 2015.  6:578, pages 1-13) teaches that NK cells expressing anti-CD19-BB-ζ secrete INF-γ when contacted with CD19-positive target cells (page 8, col.1, last paragraph).  
Claim 14 require that the CAR-NK cells express CD56 surface markers.  Rezvani et al. teach that NK cell express CD56 surface marker (page 2, col. 1, Biology of NK cells relevant to Adoptive Immunotherapy section);  this implies that the CAR-NK cells have a CD56 cell surface marker, thereby suggesting the limitations of claim 14.
Claims 4, 15-16 specify that the cells are attenuated for proliferation.  Dubenskey et al. indicate that cell proliferation is attenuated at a degree that overlaps that amount (page 6-7,parag. 0013), thereby suggesting the limitations of claims 4  and 15-16.  MPEP 2144.05 teaches “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  
Dependent claims 19-20 are suggested by Low et al.   Low et al suggest targeting cancers such as leukemias and lymphomas at paragraph 0052 and page 46, claim 48, thereby suggesting the limitations of claims 19-20.  Low et al. teach a targeting moiety for CD19 at paragraph 0004, thereby suggesting the limitations of claims  19 and 20.  Furthermore, Hodgkins’ lymphoma and childhood acute lymphoblastic leukemia are obvious choices for a skilled artisan; furthermore, targeting moieties are known for these alternatives.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the CAR-NK  cell population of Low to include wherein the nucleic acid of cells have been modified by reaction with a nucleic acid targeting compound that reacts directly with the nucleic acid so that the cells are attenuated for proliferation as taught by Dubensky.
Regarding the rationale for combining prior art elements according to known methods to yield predictable results, all of the claimed elements were known in the prior art and one skilled in the art could have combined the element as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  Each of the elements (CAR NK-cells with standard, known elements such as extracellular targeting domain, transmembrane domain, and cytoplasmic co-stimulatory domain; attenuation of proliferation by treatment with nucleic acid targeting agents and radiation) are taught by Low or  Dubensky and further they are taught in various combinations and are shown to be used as in methods of treating cells that function in the immune responses to diseases.  It would be therefore predictably obvious to use a combination of these elements in cellular products and methods of treating diseases using those cellular products.  
The skilled artisan would have had a reasonable expectation of success in combining the teachings of Low et al. and Dubensky et al. because the method of attenuating proliferation of microbial cells using nucleic acid targeting compounds and UV radiation would operate on any type of genomic DNA, whether in prokaryotes or eukaryotes.
Therefore the products and methods as taught by Low et al. in view of Dubensky et al. would have been prima facie obvious over the products and methods of the instant application.

Conclusion
No claims are allowed.

Examiner Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott Long whose telephone number is 571-272-9048.  The examiner can normally be reached on Monday-Friday; 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic, can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SCOTT LONG/
Primary Examiner, Art Unit 1633